DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 9 March 2022 fails to place the application in condition for allowance. 
Claims 1, 3, 4, 6, and 8-13 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 3, 4, 6, and 8-13 under 35 U.S.C. 103(a) is herein modified due to Applicant’s Amendment filed 9 March 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 4, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2002/0068148 A1) in view of Seki et al (US 2011/0233063 A1), Souto et al (US 5,194,698), and Fussinger et al (US 2014/0226449 A1).
As to claims 1 and 10, Nakamura discloses a method of fabrication of at least one metal based component with at least one optical illusion pattern(Title) comprising:
	Forming a substrate whose flat upper surface is electrically conductive (Fig. 16 B #60/64) and includes negative ribs of the at least one optical illusion pattern ([0017]] of the at least one metal based component to be fabricated (Fig. 16b pattern 7).
	Electrodepositing on the substrate having the negative ribs to form the at least one metal based component with a flat surface (Fig. 16C #65)
	Releasing the at least one metal based component thereby formed from the substrate and the mould (Fig. 16D)
	machining the at least one metal based component with a securing means ([0158]).
	Nakamura discloses having a securing section on the backside opposite the design pattern (#36) which extends from a central remaining portion of the one surface (see below) which is provided to attached the decorative plate to the “movement having a timepiece function” ([0100] which is the timepiece itself #70 [0167]).

    PNG
    media_image1.png
    195
    870
    media_image1.png
    Greyscale

	Nakamura fails to explicitly disclose wherein the mould includes at least one side wall surface extending a first distance above the flat upper surface of the substrate in a first direction, the negative extending above the flat upper surface of substrate a second distance wherein the first distance is greater than the second distance, at least one cavity being formed by the upper surface of the substrate, which included the negative ribs, as a base of the cavity and the at least one side wall surface being the side surface of the at least one cavity, wherein electrodeposition includes filling the at least one cavity of the mould and where selectively machining one surface of the at least one metal-based component while the at least one metal-based component remains attached to the upper surface of the substrate to form a single securing projection extending from a remaining portion of the one surface, the one surface being a surface of the metal-based component opposite to the surface that includes the optical illusion pattern
	Seki discloses an electroplating mould comprising a conductive substrate (Fig. 2 #13) with at least one side wall extending a first distance above a flat upper surface of the substrate in a first direction (#14/16 Fig. 2) and at least one cavity being formed by the upper surface of the substrate and wall surface is the side surface of the at least one cavity (Fig. 2 #15) and electrodepositing into the cavity to form the metal based component (Fig. 2G-2H), and further releasing the metal based component (Fig. 2J). Seki discloses depositing a layer of photosensitive resin on the electrically conductive upper surface, selectively illuminating one portion and developing the resins to form the at least one cavity (as required by instant claim 10 – [0062])
	Souto discloses wherein the pattern may rise above the flat surface upon which is being replicated (See Fig. 10).
	Fussinger discloses selectively machining a component to have two functional levels (Fig. 4), where the machined level is used as a securing projection from a remaining portion of the surface (See Figs. 13 and 16), where the selective machining is performed while the product is still remains on a substrate (See Fig 4)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the photoresist side walls to form the cavity as taught by Seki in the method of Nakamura because it allows the delineate where the deposition is taking place, as well as providing parameters of the height of the photoresist to the height of the deposit to allow a head space to form, to allow a uniformity of the deposit thickness (Seki [0018]).
	As to the limitation “the negative ribs extending above the flat upper surface of the substrate”, Nakamura discloses where the top of the ribs are in the same plane as the substrate in representative drawings. However, how high the ribs may project is considered a design choice based on the desired product being formed. Souto discloses the use of ribs which extend above the top of a flat surface to create replicas of the surface in question. Thus, it would have been obvious to either select, try, and/or design ribs with different heights as a matter of design choice of a final product, where the option of the height of ribs to the flat surface is obvious to choose from 3 different options – lower, equal or higher (See MPEP 2143 E and 2144.04 I).
	As to claims the limitation “wherein the negative ribs are formed only at a periphery of the mould”, said limitation is drawn to how the ribs are formed in segments which relates to the relief pattern design in Nakamura, as modified by Seki and Souto, and thus are directly related to said design being formed. Thus, changes to the type of rib designs change the optical illusion pattern and are prima facie obvious to one of ordinary skill in the art depending on the aesthetic design chosen by the manufacturer (See MPEP 2144.04 I). Furthermore, Nakamura discloses wherein the design is only “at a periphery” of the formed product and thus would be at that same location in the mould. See Fig. 14C/D areas 41, 42, 43.
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a selective machining method to form a securing projection as taught by Fussinger in the first region and central second region of the method of Nakamura because said method takes advantages by the LIGA process machined directly on the substrate and take advantage of the precise positioning of the metal part on the substrate, thus retaining the high precisions of the dimensions of the component conserving fabrication costs ([0012]-[0013] Fussinger).

As to claims 3 and 4, each limitation is drawn to how the ribs are formed in segments which relates to the relief pattern design in Nakamura, as modified by Seki and Souto, and thus are directly related to said design being formed. Thus, changes to the type of rib designs change the optical illusion pattern and are prima facie obvious to one of ordinary skill in the art depending on the aesthetic design chosen by the manufacturer (See MPEP 2144.04 I).


As to claim 11, Nakamura discloses wherein the component is made of nickel ([0159]-[0164]).

As to claim 12, Nakamura fails to explicitly disclose making several metal based components on the same substrate. However, Nakamura does discloses the electroforming method can be used to produce the plates in mass, and thus obvious to form multiple on a single substrate since said modification amounts to an obvious duplication of parts to provide multiple plates, as suggested by Nakamura (See MPEP 2144.04 IV B).

As to claim 13, Nakamura discloses wherein the at least one metal based component is a decoration (“decorative plate” in abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as modified by Seki, Souto, and Fussinger, as applied to claim 1 above, and further in view of Mentz et al (US  6,017,657).
As to claim 6, Nakamura, as modified by Seki, Souto, and Fussinger, fails to explicitly disclose wherein the height is between 2 and 100 micrometers.
	Mentz discloses diffractions for holograms wherein the height is between 0.5 and 5 micrometers (col. 7 lines 23-24).
	Thus it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used the heights as taught by Mentz in the method Nakamura, as modified by Seki, Souto, and Fussinger, because said values are recognized usable with light in the visible spectrum (See MPEP 2144.07).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as modified by Seki, Souto, and Fussinger, as applied to claim 1 above, and further in view of Ibn-Elhaj et al (US  2012/0027998).
As to claims 8, Nakamura, as modified by Seki, Souto, and Fussinger, fail to explicitly disclose wherein the upper surface of the substrate is rendered electrically conductive by doping a silicon substrate and/or by the deposition of an electrically conductive layer on a silicon substrate.	
	Ibn-Elhaj discloses method of forming relief structure wherein the substrate is made of silicon (Fig. 5 #23 – [0086]) and made conductive via deposition of an electrically conductive layer (Fig. 5 #22 thus reading on claim 8).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used the method of forming the relief structure of Ibn-Elhaj in the method of Nakamura, as modified by Seki and Souto, because it is a recognized way of providing relief structure to be replicated (see MPEP 2144.07) and which does not need the use of a mask in forming the relief pattern ([0035]) and allows for the tailoring of the depth can be controlled via process parameters ([0038]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as modified by Seki, Souto, and Fussinger, as applied to claim 1 above, and further in view of Niwa et al (US 2006/0160027 A1).
As to claim 9, Nakamura, as modified by Seki, Souto, and Fussinger, fail to disclose the thickness of the substrate as claimed.
	Niwa discloses substrate thicknesses suitable for electroplating and the like to form metallic patterns to be .1-10 mm depending on the process ([0049]).
	Thus, it would have been obvious to one of  ordinary skill in the art at the time the invention as filed to have used a thickness as taught by Niwa as such a thickness is suitable for the formation of relief patterns.
Response to Arguments
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.
Applicant presents arguments towards the as amended claim limitations addressed herein. While Applicant draws support for the limitation from the likes of Figures 14 or 16, the broadest reasonable interpretation of the amended language is not so limited by the figures as “periphery” refers to the areas outside of the center with no particular delineation as to each section or area of the workpiece mould.
No further arguments are presented.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795